 

 

lN THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

AMAL|A KLlNE, : Civil No. 3:18-cv-1938
P|aintiff § (Judge Mariani)
V f Fn.r-:o
' f SCRANTON
PAROLE OFFICER LOR| LYNDE, et al., : gm 2 3 2013

l

Defendants PER LWAZ) __ _
PUTY CLERK
MEM RAND M

On October 5, 2018, P|aintiff, Ama|ia Klinel an inmate currently connned at the State
Correotional |nstitution, Muncy, Pennsy|vania, initiated the instant civil rights action. (Doc.
1). At the same time she filed the complaint, P|aintiff filed a motion for leave to proceed in
forma pauperis (Doc. 2). An initial screening of the complaint has been conducted, and for
the reasons set forth below, the motion to proceed in forma pauperis will be granted, and
P|aintiff will be directed to tile a properly supported amended complaint
|. reenin Provision fth P ' Liti ' n Reform Act

The Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (Apri| 26,
1996), authorizes a district court to review a complaint in a civil action in which a prisoner is
proceeding in forma pauperis or seeks redress against a governmental employee or entity.

See 28 U.S.C. § 19‘!5(6)(2),1 28 U.S.C. § 1915A.2 The Court is required to identify

 

‘ Section 1915(e)(2) of Title 28 of the United States Code provides:

 

 

cognizable claims and to sua sponte dismiss any claim that is frivolous, malicious, fails to
state a claim upon which relief may be granted, or seeks monetary relief from a defendant
who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B), 28 U.S.C. § 1915A(b).
This initial screening is to be done as soon as practicable and need not await service of
process. See 28 U.S.C. § 1915A(a).
ll. Discus§lgn

Section 1983 of Title 42 of the United States Code offers private citizens a cause of
action for violations of federal law by state ochials. See 42 U.S.C. § 1983. The statute
provides, in pertinent part, as follows:

Every person who, under color of any statute, ordinance, regulation, custom,

or usage, of any State or Territory or the District of Columbia, subjects, or

causes to be subjected, any citizen of the United States or other person

within the jurisdiction thereof to the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws, shall be liable to the party
injured in an action at law, suit in equity, or other proper proceeding for

 

(2) Notwithstanding any filing fee, or any portion thereof, that may have been paidl the court shall
dismiss the case at any time if the court determines that-
(A) the allegation of poverty is untrue; or
(B) the action or appeal -
(i) is frivolous or malicious;
(ii) fails to state a claim on which relief may be granted; or
(iii) seeks monetary relief against a defendant who is immune from such relief.

2 Section 1915A(b) of Title 28 of the United States Code provides:

(b) On review, the court shall identify cognizable claims or dismiss the complaint, or any portion of
the complaintl if the complaint-

(1) is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

(2) seeks monetary relief from a defendant who is immune from such relief.

2

 

 

redress. . . .

ld.; see also Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v. Tedder, 95
F.3d 1199, 1204 (3d Cir. 1996). To state a claim under § 1983, a plaintiff must allege “the
violation of a right secured by the Constitution and laws of the United States, and must
show that the alleged deprivation was committed by a person acting under color of state
|aw.” West v. Atkins, 487 U.S. 42, 48 (1988). See also Barna v. City of Pen‘h Amboy,
42 F.3d 809, 815 (3d Cir. 1994).

Additionally, “[t]o establish liability for deprivation of a constitutional right under§
1983, a party must show personal involvement by each defendant.” Keys v. Carroll, 2012
U.S. Dist. LEXlS 137930, *26 (|Vl.D. Pa. 2012), citing Ashcroft v. lqbal, 556 U.S. 662,
676-77 (2009) (“Because vicarious liability is inapplicable to Bivens and § 1983 suitsl a
plaintiff must plead that each Government-official defendant, through the official's own
individual actions, has violated the Constitution.”); Santr'ago v. Wanninster Twp., 629 F.3d
121, 130 (3d Cir. 2010).

ln the instant action, P|aintiff alleges that the events giving rise to her claims began
in March 1995. (Doc. 1, p. 5). Named as Defendants are Superintendent Wendy Nicholas,
Parole Ofticer Lori Lyndel Parole Ofticer Keith Crossland, Mr. Duda and the entire

Harrisburg Parole Board. (ld. at pp. 2-3). |n the complaintl which is largely diffuse in its

assertions, P|aintiff allegesl among other things, that Defendants engaged in the

 

 

 

 

premeditated murder of her family, and that she is being illegally held and charged with lying
on her green sheet. (ld. at p. 4). For relief, P|aintiff seeks $222 billionl she requests the
arrest of the Defendants, and seeks acquisition of Defendants' assets, including their
jewelry, money, houses, cars, land, planesl and boats. (ld. at pp. 5-6).

lnitially, the Court finds that the Pennsylvania Board of Probation and Parole is
immune from suit under the Eleventh Amendment. The Eleventh Amendment affords the
Board protection from suit in an action brought pursuant to 42 U.S.C. § 1983. See Harper
v. Jeffries, 808 F.2d 281, 284 n. 4 (3d Cir. 1986) (citlng Alabama v. Pugh, 438 U.S. 781, 98
s.ci. 3057, 57 L.Ed.zd 1114 (1978) (per curiam)). The commonwealth of Pennsylvania
has not waived its rights under the Eleventh Amendment. See Lavia v. Pa. Dep’t of Corr.,
224 F.3d 190, 195 (3d Cir.2000); 42 Pa. Cons.Stat. Ann. § 8521(b). ln addition,
"Pennsylvania's judicial districts, including their probation and parole departments, are
entitled to Eleventh Amendment immunity." Haybarger v. Lawrence County Aduii‘ Probation
and Parole, 551 F.3d 193, 198 (3d Cir. 2008). Since Pennsylvania has not consented to
suit, the Board of Probation and Parole is immune from suit under the Eleventh
Amendment.

Regarding the individually named Defendants, the complaint is completely devoid of

any factual allegations against these Defendants See (Doc. 1). A review of the complaint

confirms that there are no specinc assertions that any of the individually named Defendants

 

 

had any personal involvement in the purported violations of P|aintiff's rights. See, e.g.,

Flanagan v. Shively, 783 F. Supp. 922, 928-29 (M.D. Pa. 1992); Cross v. Losinger, 2007
WL 954313, *1 (M.D. Pa. 2007) (“[E]ach named defendant must be shown, via the
complaints allegations, to have been personally involved in the events or occurrences
which underlie a claim."). Furthermore, the claims and arguments presented by Piaintiff are
nonsensical and appear to be fantastical.3

Based on the foregoingl the Court is confident that service of process is unwarranted
at this juncture. However, the Court is cognizant of the usual necessity to allow a plaintiff
leave to amend a complaint where it can be remedied by such amendmentl See Grayson
v. Mayview State Hospi'fal, 293 F.3d 103, 108 (3d Cir. 2002). Thus, P|aintiff will be granted
the opportunity to file an amended complaint P|aintiff is strictly cautioned that the
allegations in the amended complaint “shouid be specific as to time and place, and should
identify the specinc person or persons responsible for the deprivation of his constitutional
rights and what each individual did that led to deprivation of his rights.” Williams v. Pa.

Dep’f of Corr., 2013 U.S. Dist. LEX|S 88367, *18 (M.D. Pa. 2013) (citing lqbai, 556 U.S. at

 

3 See, e.g., Doc. 1, pp. 3-7 (“right to be alive not be robbed raped or tortured by USA
Govemment employees! Since 2000! New Year's Evel”); (“Drs mental health illegal drugs & rape &
murders a lot even in other countries”); (“videosl tiles since 1999 with Berks Court photos, hospitals facts
will be sent to court extremely lengthy! 2000 New Jersey rape & robbery by Camden Police, Miami Rape
2007 Memorial Hospital[,] Califomia 9/1 1185 double murder plot on Rodica Carjan & \flctor Carjan Orange
County[,] death of my partner & brother St. Joseph's Penn State & Reading Hospital."); (“wrote immigration
& Feds & District Attorney & America’s Most Wanted, & Washington & Romanian Embassy[,] Berks Court
& PA State Police & all Berks Police & Romania & France").

5

;______

676). “lt must be a new pleading which stands by itself as an adequate complaint without

reference to the complaint already filed." Young v. Keohane, 809 F. Supp. 1185, 1198
(M.D. Pa. 1992).
lll. Q_Q_ri§ii,l_sipn

P|aintiff will be afforded an opportunity to file an amended complaint to sufncient|y
state a claim for relief. Failui'e to file a properly supported amended complaint will result in
dismissal of this action without further notice of Court.

A separate Order shall issue.

Date: OCtober a § , 2018

 

United States Dlstrict Judge

 

